Citation Nr: 1425372	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-32 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to February 1992

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal. 

The Board is aware that a December 2001 final rating decision denied service connection for shin splints.  In doing so, the rating decision referred to an August 1991 service treatment record reflecting complaints of numbness and tingling in the Veteran's right calf.  Nevertheless, the Board finds that the Veteran's claim for service connection for right lower extremity radiculopathy is a new, separate claim.  Where a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); but see Ashford v. Brown, 10 Vet. App. 120 (1997) (a new etiological theory does not constitute a new claim).  See also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (to the effect that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury; and the two claims must be considered independently).

The issues of service connection for a lumbar spine disability and service connection for right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has sinusitis.


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in an April 2010 letter.  

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA medical records, private medical records and the transcript of a March 2013 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA conducted a sinus examination in September 2012 and obtained a November 2012 addendum medical opinion.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2012 VA examination report and November 2012 addendum medical opinion are adequate, as they reflect a review of the Veteran's record, consider all of the pertinent evidence of record and the statements of the Veteran, and provide a rationale for the opinion offered.  Thus, there is adequate medical evidence of record to make a determination in this claim, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

In sum, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that she now has sinusitis related to sinusitis for which she was treated during active duty.  

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for sinusitis.  The evidence does not show that the Veteran has sinusitis.

The Veteran's service treatment records reflect that she was treated for acute sinusitis for two days in 1989.  

The record before the Board is negative for post-service treatment or diagnoses of sinusitis.  The September 2012 VA examination report provides an impression of possible worsening sinusitis.  The examiner requested a CT scan and would reassess once the results were obtained.  In the November 2012 addendum, the examiner stated that based on the limited CT scan, there was no evidence of sinusitis.  Based on the apparent lack of sinus disease, it appeared less likely than not that the Veteran's chronic sinusitis was related to sinus problems treated in the military.  

The Board acknowledges the assertions by the Veteran in support of her claim.  She is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that any such assertions are credible. 

However, the Veteran's contentions that she has sinusitis do not constitute medical evidence in support of her claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has current sinusitis) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of her claim.  

The Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for sinusitis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for sinusitis is denied.


REMAND

A preliminary review of the record indicates that the claims for service connection for a lumbar spine disability and right lower extremity radiculopathy require additional development.  

The report of a September 2012 VA back examination provides a diagnosis of back pain and an opinion that the Veteran's back pain was less likely than not related to military service.  The examiner provides that the Veteran had "no C-file evidence of a back strain or injury in military service.  The only time she had good evidence of back pain was when she had a UTI, which would by itself cause back pain."  

However, the Board observes that a review of the Veteran's service treatment records reveals that in October 1988, the Veteran experienced back pain and underwent physical therapy after a fall.  

The report of a September 2012 VA peripheral nerves examination provides a diagnosis of leg pain and an opinion that the Veteran's right lower extremity radiculopathy was less likely than not due to military service.  The examiner provides that the Veteran did have complaints of calf pain [during active duty] but it seemed to be more muscle-related back then.  Also, her current symptoms were very minimal and she had no objective or imaging evidence of any radiculopathy.  

However, the Board observes that a review of the Veteran's service treatment records reveals that she complained of numbness and pain in the right leg in October 1987, and numbness and tingling in the calf in August 1991.  

In light of the inconsistencies between the Veteran's history as shown in her actual service treatment records and as reported by the September 2012 VA examination reports, the Board finds that those VA examinations were inadequate.  As a result, additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran is service-connected for buttock paresthesias, right hip pain and is separately claiming service connection for a back disability.  The examination conducted on remand should determine whether any demonstrated right lower extremity radiculopathy is a separate disability or related to the service-connected right hip disability or claimed back disability.   

During the March 2013 hearing, the Veteran testified that she had received relevant treatment from a private physician, Dr. S., beginning shortly after separation from active duty.  The record before the Board (including the Veteran's eFolders in Virtual VA and VBMS) includes no medical records from Dr. S. dated prior to October 16, 2007. 

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization and identifying information from the Veteran, obtain all private medical records from Dr. S. that have not been associated with the claims file, to include all medical records dated before October 16, 2007.  

2.  Forward the Veteran's claims file and any relevant documents from the Veteran's eFolders to the examiner who conducted the September 2012 VA examinations (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner must review the record.  

Following a review of the relevant medical evidence in the record and the medical history (including that set forth above), the examiner is asked to answer the following: 

(a) Is it at least as likely as not (50 percent or more likelihood) that any current back disability is related to the Veteran's active duty, to include any relevant findings in her service treatment records?

(b) Is it at least as likely as not (50 percent or more likelihood) that any current right lower extremity radiculopathy is related to the Veteran's active duty, to include any relevant findings in her service treatment records?  If not related to service, is any current right lower extremity radiculopathy related to the service-connected right hip disability or claimed back disability?  

The examiner is to specifically consider and address the relevant service treatment records, as noted above.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.

3.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


